          Case 2:16-cv-02725-APG-EJY Document 73 Filed 11/02/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                                  Case No.: 2:16-cv-02725-APG-EJY

 4          Plaintiff                                 Order Dismissing Without Prejudice Quiet
                                                             Title Counterclaim against
 5 v.                                                        Counterdefendant Barnum

 6 SPANISH STEPS, et al.

 7          Defendants

 8         Based on my prior order, the only remaining claim in this case is counterclaimant 7016A

 9 Capri Drive Trust’s counterclaim to quiet title against counterdefendant Jaime Barnum. ECF No.

10 72. I gave Trust until October 30, 2020 to file a motion for default judgment on this

11 counterclaim, and I warned Trust that failure to do so would result in dismissal of that claim

12 without prejudice. Id. at 8. Trust did not move for default judgment.

13         I THEREFORE ORDER that counterclaimant 7016A Capri Drive Trust’s counterclaim to

14 quiet title against counterdefendant Jaime Barnum is DISMISSED without prejudice.

15         I FURTHER ORDER the clerk of court to enter judgment consistent with this order and

16 my prior order (ECF No. 72) and to close this case.

17         DATED this 2nd day of November, 2020.

18

19
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23
